DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-11, and 13-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach “A method for determining a change of temperature of an object, comprising: determining dielectric properties of the object before the heating of the object; forming a dielectric map of the object based on the dielectric properties of the object before the heating of the object; heating the object in a monitored region; measuring scattered S-parameters of scattered microwave electric fields from the object; iteratively updating a dielectric background and electric field of the monitored region based on the measured scattered S-parameters; determining a change of a dielectric property of the object based on the updated dielectric background and the updated electric field; and determining a change of temperature of the object based on the change of the dielectric property of the object,” as claimed in claim 1.
The prior art further fails to teach “A method for determining a change of temperature of an object, comprising: heating the object; measuring scattered S-parameters of scattered microwave electric fields from the object; utilizing a distorted Born iterative method to determine a change of a dielectric property of the object based on the measured scattered S-parameters, the distorted Born iterative method includes determining the change of the dielectric property of the object every i frame and updating a forward model every j frame; and determining a change of temperature of the object based on the change of the dielectric property of the object,” as claimed in claim 11.
The prior art further fails to teach “A system comprising: one or more antennas configured to receive scattered microwave electric fields from an object in a monitored region; a controller configured to: measure scattered S-parameters of the scattered microwave electric fields; iteratively update a dielectric background and electric field of the monitored region based on the measured scattered S-parameters; determine a change of a dielectric property of the object based on the updated dielectric background and the updated electric field; and determine a change of temperature of the object based on the change of the dielectric property of the object; and a graphical processing unit configured to perform the iterative update of the dielectric background and the electric field in parallel with the determine the change of the dielectric property of the object,” as claimed in claim 17.
The prior art further fails to teach “A method for determining a change of temperature of an object, comprising: heating the object in a monitored region; measuring scattered S-parameters of scattered microwave electric fields from the object; iteratively updating a dielectric background and electric field of the monitored region based on the measured scattered S-parameters; determining a change of a dielectric property of the object based on the updated dielectric background and the updated electric field; and determining a change of temperature of the object based on the change of the dielectric property of the object, wherein the iteratively updating of the dielectric background and the electric field is performed by a graphic processing unit in parallel with the determining the change of the dielectric property of the object,” as claimed in claim 21.
The examiner has cited Kasevich (US 6,275,738 B1), Manley (US 2011/0152853 A1), Gao ("Sensitivity of the Distorted Born Iterative Method to the Initial Guess in Microwave Breast Imaging", August 2015, IEEE transactions on antennas and propagation, Vol. 63, Pages 3540- 3547), and Pesach (US 2004/0240512 A1) as the most pertinent prior art references, each of which disclose systems, devices, and methods comprising some of the claimed limitations, as discussed in the non-final rejection dated 04/27/2022.
However, these references fail to explicitly disclose the specifically claimed limitations of “determining dielectric properties of the object before the heating of the object; forming a dielectric map of the object based on the dielectric properties of the object before the heating of the object” of claim 1; “utilizing a distorted Born iterative method to determine a change of a dielectric property of the object based on the measured scattered S-parameters, the distorted Born iterative method includes determining the change of the dielectric property of the object every i frame and updating a forward model every j frame” of claim 11; “a graphical processing unit configured to perform the iterative update of the dielectric background and the electric field in parallel with the determine the change of the dielectric property of the object” of claim 17; and “the iteratively updating of the dielectric background and the electric field is performed by a graphic processing unit in parallel with the determining the change of the dielectric property of the object” of claim 21.
No other prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794